DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       YUDITH PEREZ-LOPEZ,
                            Appellant,

                                    v.

                    JUMBO EXPRESS, INC., et al,
                            Appellee.

                              No. 4D17-3493

                              [May 17, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;     Joseph     Marx,     Judge;     L.T.    Case     No.
502015CA008676XXXXMB.

  Maria Abellon of Abellon, P.A., West Palm Beach, for appellant.

   Michael K. Mittelmark of Michaud, Mittelmark, Marowitz & Asrani PLLC,
Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.